DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-15) and species a (claims 1-4, 6-10 & 16-19) in the reply filed on January 25th, 2022 is acknowledged.  The traversal is on the grounds that there is no basis for the assertion that the apparatus can be used for conducting energy without providing a flow of cooling fluid. This was found to be persuasive and the restriction requirement is withdrawn. The species traversal is on the grounds that the antenna body 318 may be a coiled hollow antenna body similar to antenna bodies 118A, 118B, and 118C as described in the specification. This is not found persuasive because of independent claims 1 and 11, where independent claim 11 actively claims the choke as a feature and independent claim 1’s dependent claim 2 does not actively claim the choke as part of the conductive hollow coil member and the difference would impart a search burden. The Examiner acknowledges that the species grouping was unclear in regards to the fluid cooling system, however it appears that the Applicant understood the choice of an open/closed fluid system in the election of claim 4 and non-election of claim 20 and therefore, the species election is being interpreted as a closed fluid cooling system. Therefore, the examined claims are 1-4, 6-10 & 16-19. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 9 & 16-17 objected to because of the following informalities:  
Claim 1, line 7: “flow of cooling fluid” should read –flow of a cooling fluid--,
Claim 9, line 2: “to couple” should read –configured to couple--,
Claim 16, line 8: “flow of cooling fluid” should read –flow of a cooling fluid--,
Claim 17, line 17: “of at least one of” should read –of--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossetto et al (U.S. Pub. No. 2008/0266203), herein referred to as “Rossetto”, and further in view of Bonn et al. (U.S. Pub. No. 2009/0222002), herein referred to as “Bonn”.
Regarding claim 1, Rossetto discloses an antenna system for tissue ablation (microwave antenna assembly 10, Fig. 1), the antenna system comprising: 
an energy transmission member (feedline portion 14; [0034]: feedline portion 14 includes coaxial feedline 22; [0040]: feedline 22 connects microwave antenna assembly 
a conductive hollow coil member (helical antenna member 16; [0043]: Inner conductor 24, outer conductor 26 and/or antenna member 16 may be formed of suitable conductive material; where hollow is defined as the central area of the loops), wherein the conductive hollow coil member is coupled to the energy transmission member ([0045]: antenna member 16 may be formed from a portion of the inner conductor 24 that extends distal of the feedline portion 14; where the feedline portion/energy transmission member includes inner conductor 24); and 
a fluid cooling system (cooling chamber 30) coupled to the conductive hollow coil member ([0035]: a cooling chamber 30 (i.e., the space defined between an outer surface of feedline portion 14 and/or antenna portion 12); [0037]: includes one or more inflow tubes 36 to supply cooling fluid to a distal portion 38 of cooling chamber 30; where antenna portion 12 includes helical antenna member 16/the conductive hollow coil member) for providing a flow of cooling fluid through the member for cooling ([0038]: cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy; Fig. 1 depicts an insulation layer 18 as a thick layer but the layer is described further in [0049] to be 0.0025”-0.005” PET/PTFE to insulate the antenna member 16 from cooling fluid, but at that thickness, the insulative layer would only be thick enough to electrically insulate the antenna, not thermally insulate it, such that fluid would flow through and around the antenna member 16) the conductive hollow coil member ([0037]: a pump (not explicitly shown) supplies cooling fluid (e.g., saline, water or other suitable cooling intercooled), but fails to disclose that the conductive hollow coil member includes a member lumen extending a length of the conductive hollow coil member and that the flow of cooling fluid flows through the member lumen (i.e., the fluid cooling system is internal to the conductive hollow coil via a member lumen such that the coil is intracooled). 
However, Bonn discloses an antenna system (microwave tissue treatment system 10, Figs. 1 & 10) with an energy transmission member (feedline 60), a conductive member (radiating section 122) including a member lumen (184’’) extending a length of the conductive member (see Fig. 10 where 184’’ extends through a portion of 122), and a fluid cooling system (cooling system 180) coupled to the conductive member ([0066]: including a cooling system 180, and the respective inlet and outlet conduits 182, 184; where the conduits are disposed within radiating section 122/the conductive member) for providing a flow of cooling fluid through the member lumen (outlet conduits 184’’, 184’, & 184; where all are the same lumen but are labeled as segments) for cooling the conductive member ([0067]: outlet conduits 184, 184’, 184’’ circulate fluid such that fluid may contact proximal section 122a, intermediate segment 122b, and distal segment 122c of radiating section 122 and thereby cool proximal 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the conductive hollow coil member and external fluid cooling system of Rossetto to include the member lumen and the internal fluid cooling system of Bonn for the purpose of including an internal cooling system that extends within the conductors to create a size reduction benefit (Bonn: [0066]) such as reducing the gauge size of the device (Bonn: [0007]). The modification is taking Rossetto’s conductive hollow coil member and cooling chamber (since it already surrounds the conductive hollow coil with cooling fluid) and modifying the conductive hollow coil to have a member lumen to incorporate the cooling system to be the internal fluid system within the conductive member lumen of Bonn’s to create a conductive coil member that is both hollow (where the hollow space is the coil’s radius/diameter) and has a lumen (where the coil itself comprises a wound tube with a plurality of turns), but the rest of the device is still that of Rossetto. 
Regarding claim 2, Rossetto in view of Bonn discloses wherein the conductive hollow coil member includes at least one of an antenna body or a choke member (Rossetto: antenna member 16; where antenna member 16 is also an antenna body).  
Regarding claim 3, Rossetto in view of Bonn discloses a sheath (Rossetto: cooling jacket 28) extending over the energy transmission member (feedline portion 14) and the conductive hollow coil member (antenna member 16) (see Rossetto’s Fig. 1; [0035]: Microwave antenna assembly 10 includes a cooling jacket 28 surrounding at 
Regarding claim 4, Rossetto in view of Bonn discloses wherein the sheath provides a return path for the cooling fluid (Rossetto: [0035]: Cooling jacket 28 connects to sharpened distal tip 20 at contact area 32 and forms a fluid-tight seal around a cooling chamber 30; [0038] Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy and exits through a cooling fluid return or tube; where the cooling jacket defines a set fluid path (such that the fluid is not exiting the device) where the fluid flows to a distal end and is deflected back by the end of the jacket and exits through the cooling fluid return/tube). 
Regarding claim 6, Rossetto in view of Bonn discloses wherein the energy transmission member (Rossetto: feedline portion 14) includes an inner conductor (124 in Fig. 2; [0053]: antenna assembly 100 (of Fig. 2) is substantially similar to microwave antenna assembly 10) and an outer conductor (126), and the conductive hollow coil member is coupled to the outer conductor (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where in Fig. 4C the conductive hollow coil member 116 (the same as 16 in Fig. 1) is coupled to the outer conductor 126 via distal end 126a). 
Regarding claim 7, Rossetto in view of Bonn discloses wherein the conductive hollow coil member (Rossetto: 116) is coupled to the inner conductor (124) (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in 
Regarding claim 8, Rossetto in view of Bonn discloses wherein the inner conductor (Rossetto: 124) extends at least partially through a passage bounded by the conductive hollow coil member (see Fig. 4C; [0020]: FIGS. 4A-4I are various geometries of helical-shaped antennas for use in the cooled helical antenna assemblies of FIGS. 1 and 2; where inner conductor 124 extends through a passage (the center of the coil) defined by helical antenna member 116).  
Regarding claim 9, Rossetto in view of Bonn, discloses a conduit (Bonn: outflow conduit 184, Fig. 1) extending along the energy transmission member (see Fig. 1 where a proximal portion of 184 extends over a portion of feedline 60/the energy transmission member within sealing barrier 140) to couple the fluid cooling system (cooling system 180; see Fig. 1 where 184 connects 180 to antenna assembly 100 which includes radiating section 122; where 184 becomes segments 184’ & 184’’ in Fig. 10) to the conductive hollow coil member (where the conductive hollow coil member is the modification of Rossetto’s conductive hollow coil (16/116) to have Bonn’s member lumen (184” in 122)).  
Regarding claim 10, Rossetto in view of Bonn, wherein the conduit (Bonn: outflow conduit 184, where 184 becomes segments 184’ & 184’’ and all are part of the conductive member) is integrally formed with the conductive hollow coil member (where the conductive hollow coil member is the modification of Rossetto’s coil (16/116) to have Bonn’s lumen (184/184’/184”) so therefore Bonn’s lumen/conduit 184/184’/184’’ is part of Rossetto’s conductive hollow coil in its respective proximal, intermediate, and distal 
Regarding claim 16, Rossetto discloses a method of transferring energy to an ablation target site, the method comprising: 
conducting energy through an energy transmission member (feedline portion 14; [0040]: an electrosurgical power generating source (not shown) supplies electrosurgical energy to microwave antenna assembly 10, which includes feedline portion 14 such that the feedline transmits energy); 
radiating energy from a conductive hollow coil member (helical antenna member 16; [0043]: Inner conductor 24, outer conductor 26 and/or antenna member 16 may be formed of suitable conductive material; where hollow is defined as the central area of 
providing a flow of cooling fluid ([0037]: inflow tubes 36 which, in turn, deliver cooling fluid to the distal portion 38 of cooling chamber 30) from a fluid cooling system (where cooling chamber 30 is the cooling system and includes distal portion 38; [0037]: a pump (not explicitly shown) supplies cooling fluid (e.g., saline, water or other suitable cooling fluid) to one or more inflow tubes 36 which, in turn, deliver cooling fluid to the distal portion 38 of cooling chamber 30) through the member for cooling the conductive hollow coil member ([0038]: Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy; Fig. 1 depicts an insulation layer 18 as a thick layer but the layer is described further in [0049] to be 0.0025”-0.005” PET/PTFE to insulate the antenna member 16 from cooling fluid, but at that thickness, the insulative layer would only be thick enough to electrically insulate the antenna, not thermally insulate it, such that fluid would flow through and around the antenna member 16). While Rossetto’s cooling system extends the length of the conductive hollow coil since cooling chamber 30 and distal portion 38 surrounds the conductive hollow coil (i.e., the cooling system is external to the conductive hollow coil such that it is intercooled), but fails to disclose wherein the conductive hollow coil member includes a member lumen extending through the conductive hollow coil member and cooling fluid is supplied through the member lumen (i.e., the fluid cooling system is internal to the conductive hollow coil via a member lumen such that the coil is intracooled).
However, Bonn discloses a method of transferring energy to an ablation site (Abstract: methods for the treatment of tissue with microwave energy) including conducting energy through an energy transmission member ([0062]: energy flowing through antenna assembly 100; where antenna assembly includes feedline 60 (the energy transmission member)), radiating energy from a conductive member ([0048]: Radiating section 122 of inner conductor 64 serves to transmit the microwave energy supplied by power supply 40), and providing a flow of cooling fluid ([0037]: pump 80, e.g., a peristaltic pump or the like, as a mechanism for circulating a cooling or heat dissipative fluid through antenna assembly 100) from a fluid cooling system (cooling system 180, where cooling system 180 includes pump 80) through the member lumen (outlet conduits 184’’, 184’, & 184; where all are the same lumen but are labeled as segments; [0066]: including a cooling system 180, e.g., the respective inlet and outlet conduits 182, 184) for cooling the conductive member ([0067]: outlet conduits 184, 184’, 184’’ circulate fluid such that fluid may contact proximal section 122a, intermediate segment 122b, and distal segment 122c of radiating section 122 and thereby cool proximal region 120a, intermediate region 120b, and distal region 120c of radiating portion 120 of assembly 100). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the conductive hollow coil member and external fluid cooling system of Rossetto to include the member lumen and the internal fluid cooling system of Bonn for the purpose of including an internal cooling system that extends within the 
Regarding claim 17, Rossetto in view of Bonn discloses wherein radiating energy from the conductive hollow coil member (Rossetto: [0059]: helical antenna member radiates microwave energy) comprises radiating energy from at least a portion of at least one of an antenna body (antenna member 16; [0059]: helical antenna member radiates microwave energy; where antenna member 16 is also an antenna body).  
Regarding claim 18, Rossetto in view of Bonn discloses wherein conducting energy through the energy transmission member (Rossetto: feedline portion 14; [0040]: supplies electrosurgical energy to microwave antenna assembly 10, which includes feedline portion 14) comprises conducting energy through at least one of an inner conductor (124 in Fig. 2; [0053]: antenna assembly 100 (of Fig. 2) is substantially similar to microwave antenna assembly 10; wherein feedline portion 14 includes inner and outer conductors, 124 & 126) or an outer conductor (126), and wherein the conductive hollow coil member is coupled to the outer conductor (see Fig. 4C; [0020]: FIGS. 4A-4I 
Regarding claim 19, Rossetto in view of Bonn discloses returning the cooling fluid to the fluid cooling system through a sheath extending over the energy transmission member and the conductive hollow coil member (Rossetto: [0035]: Cooling jacket 28 connects to sharpened distal tip 20 at contact area 32 and forms a fluid-tight seal around a cooling chamber 30; [0038] Cooling fluid flows through the cooling chamber 30, away from the distal end of microwave antenna assembly 10 to a proximal end thereof, to absorb energy and exits through a cooling fluid return or tube (not explicitly shown); where the cooling jacket defines a set fluid path (such that the fluid is not exiting the device) where the fluid flows to a distal end and is deflected back by the end of the jacket and exits through the cooling fluid return/tube; where the microwave antenna assembly includes the feedline portion 14 (energy transmission member) and the antenna member 16 (conductive hollow coil member)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ormsby et al. (US 20090082762): microwave ablation with a helical antenna combinable with a fluid cooling system; Lee et al. (US 20110213352): electromagnetic ablation probe with a helical antenna and fluid cooling system; Shiu et al. (US 20120004651): microwave ablation system with a helical antenna and fluid cooling system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794